HEAD, J.
The charter of the city of Gadsden provides, in the first section, that the city may parchase and hold real, personal and mixed property, and dispose of the same for the benefit of said city. In section 22 it is provided, that the mayor and aldermen of said city shall have full and complete powers to make and adopt by-laws and ordinances, in whatever manner and upon whatever subject, to carry out the powers granted, and for the good government and order of said city, as .they may think proper ; and generally, and in addition to the powers specifically enumerated, which are declared to be no limitation upon the powers included in this general grant of powers, to ordain and pass such ordinances' and by-laws, not inconsistent with the laws of the State, as shall be needful for the government, police interest, welfare and good order of said city. Ample provision is* made in the act for the passage of laws for the creation and punishment of criminal offenses, and conferring upon the mayor the jurisdiction' and duty to try and punish violations of such laws. , t
It would hardly seem questionable that, under these broad, general powers, the city, acting within the limits of reasonable discretion, is authorized to acquire and provide a court-house, within the city, and establish it as the place for holding the municipal courts. It would seem that the actual necessities of convenient and orderly municipal government would require such action on its part. But argument is made in opposition to the existence of such authority ; and it is predicated upon the pro*392visions of section 18 of the charter : “That it shall be the mayor’s duty to preside and keep order at the meetings of the board; he may call special meetings of the boai’d, whenever the interest of the city requires it; he shall keep his office in said city, and hear and determine all cases of violation of all by-laws dr ordinances, or charter of said city, and punish offenders, in such manner as the board may direct.” The contention is that the requirement that the mayor shall keep his office in the city implies exclusive and unalterable power and authority in him to designate the court-honse for the trial of offenders. The position is wholly untenable. The provision, when construed with the whole charter, and in subservience of the important functions of government conferred and to be exercised for the general welfare of the city, means no more than that so long as municipal coutrol shall not intervene, and the mayor shall be permitted to designate his own office, he must keep it within the city; and, indeed, the spirit of the requirement, as well as the whole act, would prevent the establishment of the mayor’s office, as well as other ordinary and necessary sites of city government, by the municipal authorities themselves, outside of the city limits. It was never intended that the corporate authorities, entrusted with the city goveniment, should not have power to regulate and control these matters. See the analysis and outcome of the conclusion. It is, first, that the requirement in question implies that the mayor only may designate the mayor’s office ; next, this implication itself implies that offenders may only be tried in the mayor’s office, or that the mayor only may designate the place where they may be tried; and, as a practical proposition, it is also implied either that the mayor himself may designate the place of the city prison, or, if that function be conceded to the city (which alone has the charter power to acquire property suitable for such purpose), the city is compelled to change the location of the prison as often as the necessities or caprices of a mayor may induce him to change the location of his office and place of holding court, or else submit to all such expense, inconvenience and hazard as the location of the office and place of trial, remote from the prison, might entail. Again, if the mayor only may designate the court-house, so, also, upon the same prin*393ciple, only he may designate the council chamber; the place for, and manner of, keeping the important public records, books and documents, and the places of administration and safe keeping of the revenues and treasures of the city, its fire department; &c. If the mayor’s “office” means a court-house, it is not conceivable why it does not mean also che other places above mentioned. He has, or may have, important official connection with them, as he has with the business carried on in the courthouse or council chamber. The proposition, in its essence, then, is that the city is absolutely shorn of all these functions, of such important and vital public concern, and the extraordinary situation is presented that the mayor is endowed with them by the simple requirement, in the enumeration of his duties and powers, that he must keep his office in the city. We do not hesitate to declare that it is within municipal authority, under this charter, to provide for and establish any or all of these necessary governmental sites, within the city, including the mayor’s office itself, and all other necessary offices; and provide, within reasonable limits, for the manner of keeping and administering the same; and to all such reasonable-provisions it is the duty of the city officials to conform.
We concur, therefore, in the ruling of the city court, and its judgment is affirmed.